220 Md. 657 (1959)
152 A.2d 125
HAMILTON
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[P.C. No. 2, September Term, 1959 (Adv.).]
Court of Appeals of Maryland.
Decided June 9, 1959.
Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
PER CURIAM:
This is an application for leave to appeal under the Post *658 Conviction Procedure Act, Code (1958 Supp.), Art. 27, sec. 645A et seq. The applicant filed a petition for a writ of error coram nobis with Judge Carter, but, with the consent of the petitioner it was treated as a petition under the new Act. Counsel was appointed, and hearings were held before Judge Allen.
The applicant had pleaded guilty on February 6, 1956, to six charges of larceny of six different automobiles, and been sentenced by Judge Carter to eight years in each case, to run concurrently. He sought to review these convictions in at least three applications for habeas corpus, which were denied and applications for leave to appeal denied. Hamilton v. Warden, 212 Md. 659; 214 Md. 633; 216 Md. 652. In the present case, counsel conceded that all grounds for relief, except one, were passed on and rejected in the three cases cited.
The remaining contention is that he is entitled to a delayed appeal, on the ground that his effort to take a timely appeal was defeated by the officials of the House of Correction. Judge Allen, in an elaborate opinion reviewing the evidence in detail, found as a fact that the delay in entering an appeal beyond the time then permitted by statute and rule of court, was not due to the action of any state official, but was due to the applicant's own action. We cannot say that the trial court was clearly wrong.
Application denied.